DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 06/23/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: POS terminal 302a (see para. 54 of the Specification). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 6, and 11 are directed to a method (claim 1), a system (claim 6), and an apparatus (claim 11).  Therefore, on its face, each independent claim 1, 6, and 11 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 6, and 11 recite, in part, a method, a system, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites a request to initiate an electronic payment transaction, the received request comprising: information corresponding to a transferor payment account; merchant information; and a transaction amount; one or more authentication waiver records associated with the transferor payment account, wherein each retrieved authentication waiver record comprises a data record defining parameters of at least one future electronic payment transaction; comparing, by the processor, transaction parameters extracted from the received request with transaction parameters defined in the retrieved one or more authentication waiver records; and responsive to identifying a retrieved authentication waiver record having transaction parameters that match the transaction parameters extracted from the received request, an instruction to initiate transfer of the transaction amount from the transferor payment account to a merchant payment account identified based on the received merchant information; and information identifying the initiated transfer of the transaction amount as exempt from a payor identity authentication requirement.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for determining if a payor is exempt from a payor identity authentication requirement based on transaction parameters defined in authentication waiver records, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of a processor does not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receiving, by a processor, from a merchant terminal device, a request; retrieving, by the processor, one or more authentication waiver records; transmitting, by the processor, to an issuer server: an instruction. The receiving, retrieving, and transmitting functions are recited at a high level of generality (i.e., as a general means of receiving a request; retrieving one or more authentication 
The additional elements of a processor; a transaction server comprising a processor; and  A computer readable medium for implementing an electronic payment transaction, comprising a non-transitory computer usable medium having computer readable program code embodied therein, the computer readable program code comprising instructions that, when executed by a processor, program the processor to perform claimed steps and functions are recited at a high-level or generality (i.e., as a generic processor performing a generic computer function of determining one or more authentication waiver records associated with the transferor payment account; initiating transfer of the transaction amount from the transferor payment account to a merchant payment account identified based on the received merchant information and information identifying the initiated transfer of the transaction amount as exempt from a payor identity authentication requirement) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using 
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the processor receiving a request, retrieving one or more authentication waiver records, and transmitting to an issuer server: an instruction are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving, retrieving, and transmitting limitations are well understood, routine, and conventional activities is supported under Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-5, 7-10, and 12-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claims 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016075530 A1 (“Schwartz”) in view of US 20140095385 A1 (“Ainslie”).
Regarding claim 1, Schwartz discloses a method for implementing an electronic payment transaction, comprising: 
receiving, by an application server, from a merchant terminal device, a request to initiate an electronic payment transaction (A cardholder engages with merchant terminal, and the merchant terminal sends transaction request to acquiring bank which in turns sends it through network/association to issuing bank for approval.  See at least page 32, para. 2.  Stores or retailers are approached either in person or online by a purchaser who wishes to make a purchase or undertake a transaction using a credit card or equivalent.  See at least page 8, para. 1.  Issuer is associated with an Application Server.  See at least page 8, para. 2 and FIG. 1A, Issuer 1A10 and Application Server 1A20.  See also page 7, para 2.  See also page 9, para 3.), 
the received request comprising: information corresponding to a transferor payment account (ISO 8583 message sent from merchant to acquirer and through to issuer includes: credit card number, issued data, expiration date, CVV.  See at least page 33, para. 1.); 
merchant information (Sample ISO message may include merchant type.  See at least page 35.); and 
a transaction amount (ISO 8583 message sent from merchant to acquirer and through to issuer includes: payment amount and currency. See at least page 33, para. 1.); 
retrieving, by the application server, one or more authentication waiver records associated with the transferor payment account, wherein each retrieved authentication waiver record comprises a data record defining parameters of at least one future electronic payment transaction (When the NartiQ system receives the transaction, it first queries its user data engine for cardholder settings pertaining to particular card involved in the transactions.  It sees that the cardholder has a rule saying that any transaction made through this Merchant needs ; 
comparing, by the application server, transaction parameters extracted from the received request with transaction parameters defined in the retrieved one or more authentication waiver records (In a message exchange, the network sends to NartiQ, MerchantInfo, Card-Data, and amount in a message.  And NartiQ then queries UserData to look up contact information and approval rule-sets.  See at least page 33, para. 1.  When the NartiQ system receives the transaction, it first queries its user data engine for cardholder settings pertaining to particular card involved in the transactions.  It sees that the cardholder has a rule saying that any transaction made through this Merchant needs no further confirmation.  The system will transmit approval response to the initiating entity.  See at least page 32, para. 2.  See also FIG. 14.  The Examiner interprets card data and amount as transaction parameters extracted from the received request.); and 
responsive to identifying a retrieved authentication waiver record having transaction parameters that match the transaction parameters extracted from the received request, transmitting, by the application server, to an issuer server: an instruction to initiate transfer of the transaction amount from the transferor payment account to a merchant payment account identified based on the received merchant information (When the NartiQ Security System receives the transaction it first queries its user data engine for cardholder settings pertaining to particular card involved in the transaction. It sees that the cardholder has a rule saying that any transaction made through this Merchant needs no further confirmation. The system will transmit approval response to the initiating entity.  See at least ; and 
information identifying the initiated transfer of the transaction amount as exempt from a payor identity authentication requirement (When the NartiQ Security System receives the transaction it first queries its user data engine for cardholder settings pertaining to particular card involved in the transaction. It sees that the cardholder has a rule saying that any transaction made through this Merchant needs no further confirmation. The system will transmit approval response to the initiating entity.  See at least page 32, para. 2.  A user may be prompted to enter a secret code, but it is noted that there may be a “white list” such that if the merchant at the given transaction amount is on the white list, then the card holder approves of the transaction without even having to specifically approve on the application.  See at least page 14, para. 4 to page 5, para 1.  A cardholder would need to remember his or her secret code for the specific card.  Even if a fraudster knows the secret code, without their also knowing which card is being processed, a fraudulent transaction could not occur.  See at least page 16, para. 3 to page 17, para. 1.  The Examiner interprets the approval response, as opposed to indicating requiring further confirmation, as information identifying the transfer of transaction amount as exempt from further confirmation.  The Examiner also interprets not having to enter a secret code as being exempt from a payor identity authentication requirement.).

While Schwartz discloses an application server, Schwartz does not expressly disclose a processor.

However, Ainslie discloses a processor (Each network device… includes a device having a communication module capable of transmitting and receiving data over the network... For example, each network device can include a server, desktop computer, laptop computer, tablet computer, smart phone, handheld computer, personal digital assistant (“PDA”), or any other wired or wireless, processor-driven device. The network devices may be operated by payment system operators.  See at least [0036] and FIG. 1.  See also [0094], [0098]-[0100] and FIG. 4.).
From the teaching of Ainslie, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the application server of Schwartz to include the processor of Ainslie, in order to reduce the number of steps needed to be completed by the user in repeated transactions (see Ainslie at least at [0003]-[0004]).

Regarding claim 2, the combination of Schwartz and Ainslie discloses the limitations of claim 1, as discussed above, and Schwartz further discloses each retrieved authentication waiver record is generated responsive to: receiving a payment account authentication waiver request comprising (i) payment account information identifying a payment account for which an authentication waiver is requested (A user may add personal information and credit card information to the security system, for example through a client portal.  The user may add filters on card transactions and apply certain rules on how to handle transactions that meet those filters.  See at least page 20, para. 4 to page 21, para. 3.  Rules may be specific to certain , and 
(ii) merchant information identifying an intended merchant recipient of one or more future payment transactions for which the authentication waiver is requested (A user may add personal information and credit card information to the security system, for example through a client portal.  The user may add filters on card transactions and apply certain rules on how to handle transactions that meet those filters.  See at least page 20, para. 4 to page 21, para. 3.  An example of rules and settings include adding a specific merchant to a white list to always approve transactions coming through said merchant.  See at least page 22, “Exemplary Rules and Settings” section.); 
and receiving an authentication waiver confirmation decision based on an evaluation of the payment account authentication waiver request, wherein said evaluation is based on application of one or more authentication waiver rules to at least one of information extracted from the payment account authentication waiver request and retrieved transaction history information corresponding to the payment account for which an authentication waiver is requested (A user may add personal information and credit card information to the security system, for example through a client portal.  The user may add filters 

Regarding claim 3, the combination of Schwartz and Ainslie discloses the limitations of claim 1, as discussed above, and Schwartz further discloses responsive to receiving the instruction to initiate transfer of the transaction amount and information identifying the initiated transfer of the transaction amount as exempt from a payor identity authentication requirement, the issuer server initiates transfer of the transaction amount from the transferor payment account to the merchant payment account independent of a prior payor identity authentication (When the NartiQ Security System receives the transaction it first 

Regarding claim 4, the combination of Schwartz and Ainslie discloses the limitations of claim 1, as discussed above, and Schwartz further discloses the issuer server is configured such that responsive to receiving an instruction to initiate transfer of the transaction amount without the information identifying the initiated transfer of the transaction amount as exempt from the payor identity authentication requirement, the issuer server initiates transfer of the transaction amount subject to prior payor identity authentication (Once Card Issuer receives Request A from a store or retailer, Card Issuer sends an additional request —"Request B" - to an Application Server.  Application Server may be arranged to determine whether the proposed charge on the proposed credit card, or other payment card, falls within an 

Regarding claim 5, the combination of Schwartz and Ainslie discloses the limitations of claim 2, as discussed above, and Schwartz further discloses an authentication waiver confirmation decision is received responsive to determining that: the payment account identified in the payment account authentication waiver request has been used for at least a prescribed number of prior payments to the intended merchant recipient identified in the payment account authentication waiver request (White list may be based on a purchase frequency or merchant name.  See at least page 15, para. 3 to page 16, para 1.  White list may be based on a combination of two or more filtering rules.  See at least page 22, para 1 to page 24 para. 7.); 
the payment account identified in the payment account authentication waiver request has been used to transfer at least a prescribed transaction value to the intended merchant recipient identified in the payment account authentication waiver request (A user can add a rule to always approve a transaction that meets any two or more rules out of a group of three or more rules including any combination of the following rules: a specific Merchant, a specific area/location, a specific time/time period, a dollar amount ceiling or a dollar amount floor.  See at least page 24, para 2.); or 
the intended merchant recipient identified in the payment account authentication waiver request provides a prescribed product or service (White list may be based on merchant category.  See at least page 15, para. 3 to page 16, para 1.).

Claim 6 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 7 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Claim 8 has similar limitations found in claim 3 above, and therefore is rejected by the same art and rationale.

Claim 9 has similar limitations found in claim 4 above, and therefore is rejected by the same art and rationale.

Claim 10 has similar limitations found in claim 5 above, and therefore is rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Regarding claim 12, the combination of Schwartz and Ainslie discloses the limitations of claim 11, as discussed above, and Schwartz further discloses the transaction parameters defined in the one or more authentication waiver records comprise merchant identifying information that identifies a merchant at which the payor identity authentication requirement is to be waived when the transferor payment account is used for electronic payment transactions with the merchant (A user may add personal information and credit card information to the security system, for example through a client portal.  The user may add filters on card transactions and apply certain rules on how to handle transactions that meet those filters.  See at least page 20, para. 4 to page 21, para. 3.  An example of rules and settings include adding a specific merchant to a white list to always approve transactions coming through said merchant.  See at least page 22, “Exemplary Rules and Settings” section.  If the card in question was indeed added to the security system, the server will check for the settings what rule to apply for the particular transaction.  See at least page 26, para. 1.  In a message exchange, the network sends to NartiQ, MerchantInfo, Card-Data, and amount in a message.  And NartiQ then queries UserData to look up contact information and approval rule-sets.  See at least page 33, para. 1.  When the NartiQ system receives the transaction, it first queries its user data engine for cardholder settings pertaining to particular card involved in the transactions.  It sees that the 

Regarding claim 13, the combination of Schwartz and Ainslie discloses the limitations of claim 11, as discussed above, and Schwartz further discloses receive, from a second merchant terminal device, a second request to initiate a second electronic payment transaction (A user may engage in multiple transactions.  See at least page 10, para. 2.  See also page 12, para. 4 and page 3, para 2.  See also page 19, para 1.  A cardholder engages with merchant terminal, and the merchant terminal sends transaction request to acquiring bank which in turns sends it through network/association to issuing bank for approval.  See at least page 32, para. 2.  Stores or retailers are approached either in person or online by a purchaser who wishes to make a purchase or undertake a transaction using a credit card or equivalent.  See at least page 8, para. 1.  Issuer is associated with an Application Server.  See at least page 8, para. 2 and FIG. 1A, Issuer 1A10 and Application Server 1A20.  See also page 7, para 2.  See also page 9, para 3.), 
the received second request comprising: information corresponding to the transferor payment account (ISO 8583 message sent from merchant to acquirer and through to issuer includes: credit card number, issued data, expiration date, CVV.  See at least page 33, para. 1.); 
second merchant information identifying a second merchant (Sample ISO message may include merchant type and cardAcceptorNameLocation (e.g., Merchant 123 Main St, Brooklyn NY).  See at least page 35.); 
and a second transaction amount (ISO 8583 message sent from merchant to acquirer and through to issuer includes: payment amount and currency. See at least page 33, para. 1.); 
determine, based on the received second request and the one or more authentication waiver records, that the second electronic payment transaction is not subject to a waiver of the payor identity authentication requirement (Once Card Issuer receives Request A from a store or retailer, Card Issuer sends an additional request —"Request B" - to an Application Server.  Application Server may be arranged to determine whether the proposed charge on the proposed credit card, or other payment card, falls within an automatic approval category or within one of several "requires card holder approval" categories. If the latter, the application server sends a third request, "Request C", to a User Device. The user device may run an application that has registered the particular credit card (either via that User Device, or another). Given that the charge is one that the application running on Application Server determines must be sent to the user for physical approval, the user is requested to approve the charge as shown. Once the user sees the charge on his or her mobile or user device, he can, by entering the secret code, as more fully described below, approve the charge.  See at least page 8, para. 1 to page 9, para. 1.); and 
transmit, to an issuer server, without information identifying the initiated second transfer of the second transaction amount as exempt from the payor identity authentication requirement, a second instruction to initiate a second transfer of the second transaction amount from the transferor payment account to a second merchant payment account identified based on the received second merchant information (The application server sends a third request, "Request C", to a User Device. The user device may run an application that has registered the particular credit card (either via that User Device, or another). Given that the 

Regarding claim 14, the combination of Schwartz and Ainslie discloses the limitations of claim 11, as discussed above, and Schwartz further discloses receive a payment account authentication waiver request to waive the payor identity authentication requirement in connection with use of the transferor payment account (A user may add personal information and credit card information to the security system, for example through a client portal.  The user may add filters on card transactions and apply certain rules on how to handle transactions that meet those filters.  See at least page 20, para. 4 to page 21, para. 3.  Once a card is added to the Security System the user can set their own filters, rules and settings.  See at least page 22, para 1.  An example of rules and settings include adding a specific merchant to a white list to always approve transactions coming through said merchant.  See at least page 22, “Exemplary Rules and Settings” section.  The Examiner interprets the rule and filters added by the user as the payment account authentication waiver request.); 
one or more authentication waiver rules (Once a card is added to the Security System the user can set their own filters, rules and settings.  See at least page 22, para 1.  An example of rules and settings include adding a specific merchant to a white list to always approve transactions coming through said merchant.  See at least page 22, “Exemplary Rules and Settings” section.  White list may store category list, company list, or may include for example: date, geographic location, amount of the transaction, merchant name, merchant category, merchant location, transaction amount, transaction frequency, zip code, store name, store category, store number, transaction description, purchase frequency, total spending amount, and the like.  See at least page 15, para. 1 to page 16 para 1.);
grant the payment account authentication waiver request; and generate an authentication waiver record, the authentication waiver record indicating that the use of the transferor payment account is exempt from the payor identity authentication requirement (A user may add personal information and credit card information to the security system, for example through a client portal.  The user may add filters on card transactions and apply certain rules on how to handle transactions that meet those filters.  See at least page 20, para. 4 to page 21, para. 3.  An example of rules and settings include adding a specific merchant to a white list to always approve transactions coming through said merchant.  See at least page 22, “Exemplary Rules and Settings” section.  If the card in question was indeed added to the security system, the server will check for the settings what rule to apply for the particular transaction.  See at least page 26, para. 1.  In a message exchange, the network sends to NartiQ, MerchantInfo, Card-Data, and amount in a message.  And NartiQ then queries UserData to look up contact information and approval rule-sets.  See at least page 33, para. 1.  When the NartiQ system receives the transaction, it first queries its user data engine for cardholder settings 

While Schwartz discloses one or more authentication waiver rules, Schwartz does not expressly disclose access one or more authentication waiver rules; apply the one or more authentication waiver rules.  Furthermore, while Schwartz discloses granting the payment account authentication waiver, Schwartz does not expressly disclose granting the payment account authentication waiver is based on the applied one or more authentication waiver rules. Furthermore, while Schwartz discloses generating an authentication waiver record, Schwartz does not expressly disclose generating an authentication waiver record is based on the applied one or more authentication waiver rules.  

However, Ainslie discloses access one or more authentication waiver rules (The payment application can determine the identity of the merchant and determine if the merchant is configured as a trusted merchant and thus qualifies for automatic payment. If the merchant is not currently an automatic payment recipient then the payment system can determine if the merchant ; 
apply the one or more authentication waiver rules (The payment system can determine if the total number of transactions in a given period of time exceed a configured threshold.  See at least [0019].  See also [0064]-[0067] and FIG. 3, steps 305-315.); 
granting the payment account authentication waiver is based on the applied one or more authentication waiver rules (If the number of transactions and the value of the transactions meet or exceed the thresholds, the merchant can be identified as an automatic payment candidate.  See at least [0023].  If the merchant meets any of the criteria to be an automatic payment candidate, the merchant is identified by the payment system as an automatic payment candidate. The payment system can communicate an instruction to the payment application that the merchant is a candidate.  See at least [0028].  If the merchant is an automatic payment recipient, the user may transact with the merchant without requiring one or more levels of authorization for the transaction.  See at least [0031].  One or more levels of authorization include, for example, requirement to enter personal identification number.  See at least [0055].  See also [0056]-[0057], disclosing bypassing the PIN requirement if the merchant is an automatic payment recipient.  See also [0064]-[0067] and FIG. 3, steps 305-315.); 
generating an authentication waiver record is based on the applied one or more authentication waiver rules (If the number of transactions and the value of the transactions meet or exceed the thresholds, the merchant can be identified as an automatic payment candidate.  See at least [0023].  If the merchant meets any of the criteria to be an automatic payment candidate, the merchant is identified by the payment system as an automatic payment candidate. The payment system can communicate an instruction to the payment application that the 
From the teaching of Ainslie, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Schwartz by accessing and applying one or more authentication waiver rules, as taught by Ainslie, and to modify Schwartz by granting the payment account authentication waiver of Schwartz based on the applied one or more authentication waiver rules using the technique taught by Ainslie, and to modify the generation of the authentication waiver record of Schwartz by generating based on the payment account authentication waivers taught by Ainslie, in order to reduce the number of steps needed to be completed by the user in repeated transactions (see Ainslie at least at [0003]-[0004]).

Regarding claim 15, the combination of Schwartz and Ainslie discloses the limitations of claim 14, as discussed above, and Schwartz further discloses wherein the authentication waiver record identifies the merchant at which the use of the transferor payment account is exempt from the payor identity authentication requirement (A user may add personal information and credit card information to the security system, for example through a client portal.  The user may add filters on card transactions and apply certain rules on how to handle 

Schwartz does not expressly disclose to apply the one or more authentication waiver rules, the instructions further program the processor to: determine that the use of the transferor payment account for electronic payment transactions with a merchant are likely to be legitimate based on the applied one or more authentication waiver rules.

Ainslie further discloses to apply the one or more authentication waiver rules, the instructions further program the processor to: determine that the use of the transferor payment account for electronic payment transactions with a merchant are likely to be legitimate based on the applied one or more authentication waiver rules (The payment system can determine if the total number of transactions in a given period of time exceed a configured threshold.  See at least [0019].  See also [0064]-[0067] and FIG. 3, steps 305-315. If the number of transactions and the value of the transactions meet or exceed the thresholds, the merchant can be identified as an automatic payment candidate.  See at least [0023].  The analysis by the payment system can identify a merchant as a trusted merchant and a good candidate for automatic payment status with many or all users.  See at least [0024].  Trustworthiness associated with successful transactions.  See at least [0072].).
From the teaching of Ainslie, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Schwartz by applying the one or more authentication waiver rules includes determining that the use of the transferor payment account for electronic payment transactions with a merchant are likely to be legitimate based on the applied one or more authentication waiver rules, as taught by Ainslie, in order to reduce the number of steps needed to be completed by the user in repeated transactions (see Ainslie at least at [0003]-[0004]).

Regarding claim 16, the combination of Schwartz and Ainslie discloses the limitations of claim 15, as discussed above, and Ainslie further discloses the one or more authentication waiver rules comprise a rule that specifies a minimum number of prior uses of the transferor payment account at the merchant (The payment application can determine the identity of the merchant and determine if the merchant is configured as a trusted merchant and thus qualifies for automatic payment. If the merchant is not currently an automatic payment , and 
wherein to determine that the use of the transferor payment account for electronic payment transactions with the merchant are likely to be legitimate, the instructions further program the processor to: access transaction history information associated with the transferor payment account (The payment system can analyze the transaction history of the merchant system and transaction history with the user.  The payment system can analyze the previous transactions between the user and the merchant.  The payment system can determine the frequency and values of the transactions. The payment system can determine if the total number of transactions in a given period of time exceed a configured threshold.  See at least [0018]-[0019]. See also [0064]-[0067] and FIG. 3, steps 305-315.  If the number of transactions and the value of the transactions meet or exceed the thresholds, the merchant can be identified as an automatic payment candidate.  See at least [0023].  If the merchant meets any of the criteria to be an automatic payment candidate, the merchant is identified by the payment system as an automatic payment candidate. The payment system can communicate an instruction to the payment application that the merchant is a candidate.  See at least [0028].); 
determine, based on the transaction history information, whether a number of prior uses of the transferor payment account at the merchant satisfies the minimum number (The payment system can analyze the previous transactions between the user and the merchant.  The payment system can determine the frequency and values of the transactions. The payment system can determine if the total number of transactions in a given period of time exceed a 
From the teaching of Ainslie, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Schwartz by accessing transaction history information and determine whether a number of prior uses satisfies a minimum number, using the technique taught by Ainslie, in order to reduce the number of steps needed to be completed by the user in repeated transactions (see Ainslie at least at [0003]-[0004]).

Regarding claim 17, the combination of Schwartz and Ainslie discloses the limitations of claim 14, as discussed above, and Ainslie further discloses the one or more authentication waiver rules comprise a rule that specifies a minimum spend amount previously made with the transferor payment account at a merchant for which the waiver of the payor identity authentication requirement is to be applied (The payment system can analyze the previous transactions between the user and the merchant. The payment system can determine the frequency and values of the transactions.  See at least [0019].  The user and the payment system may desire to know if the values are below a threshold because the user may not desire to skip authorization levels on high value transactions. For example, if the user conducts many $5 transactions at a coffee shop, then the user may prefer to skip the authorization for future transactions at the coffee shop.  See at least [0022].  For example, the payment application can bypass the requirement to enter a personal identification number (“PIN”).  See at least [0057].), and 
wherein to apply the one or more authentication waiver rules, the instructions further program the processor to: access transaction history information associated with the transferor payment account; determine, based on the transaction history information, whether a spend amount of the transferor payment account at the merchant satisfies the minimum spend amount (To determine if the merchant meets the parameters to become an automatic payment recipient, the payment system can access the merchant identification, transaction history with the user.  The payment system can analyze the previous transactions between the user and the merchant. The payment system can determine the frequency and values of the transactions.  See at least [0018]-[0019].  The user and the payment system may desire to know if the values are below a threshold because the user may not desire to skip authorization levels on high value transactions. For example, if the user conducts many $5 transactions at a coffee shop, then the user may prefer to skip the authorization for future transactions at the coffee shop.  See at least [0022].).
From the teaching of Ainslie, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Schwartz by accessing transaction history information and determine whether a spend amount of the transferor payment account at the merchant satisfies the minimum spend amount, using the technique taught by Ainslie, in order to reduce the number of steps needed to be completed by the user in repeated transactions (see Ainslie at least at [0003]-[0004]).

Regarding claim 18, the combination of Schwartz and Ainslie discloses the limitations of claim 14, as discussed above, and Ainslie further discloses the one or more authentication waiver rules comprise a rule that specifies a pre-requisite merchant type of a merchant for which the waiver of the payor identity authentication requirement is to be applied, and wherein to apply the one or more authentication waiver rules, the instructions further program the processor to: determine whether a merchant type of the merchant satisfies the pre-requisite merchant type (The analysis by the payment system can identify a merchant as a trusted merchant and a good candidate for automatic payment.  One example may be a merchant that fits the category of many other trusted merchants, such as a national restaurant chain or a common convenience store or other merchant that is similar to other trusted merchants.  See at least [0024].  See also [0072]. If the merchant system is configured by the payment system as an automatic payment candidate for all users... The payment system can communicate an instruction to the payment application that the merchant system is a candidate. The merchant system can be identified as an automatic payment candidate in the database in the payment system.  See at least [0073] and [0078].  If the merchant meets any of the criteria to be an automatic payment candidate, the merchant is identified by the payment system as an automatic payment candidate. The payment system can communicate an instruction to the payment application that the merchant is a candidate.  See at least [0028].  If the merchant is an automatic payment recipient, the user may transact with the merchant without requiring one or more levels of authorization for the transaction.  See at least [0031].  One or more levels of authorization include, for example, requirement to enter personal identification number.  See at least [0055].  See also [0056]-[0057], disclosing bypassing the PIN requirement if the merchant is an automatic payment recipient.  See also [0064]-[0067] and FIG. 3, steps 305-315.).
From the teaching of Ainslie, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Schwartz by determining whether a merchant type of the merchant satisfies the pre-requisite merchant type, using the technique taught by 

Regarding claim 20, the combination of Schwartz and Ainslie discloses the limitations of claim 14, as discussed above, and Ainslie further discloses the one or more authentication waiver rules comprise a rule that specifies one or more pre-requisite characteristics of the payor, and wherein to apply the one or more authentication waiver rules, the instructions further program the processor to: determine whether a characteristic of the payor satisfies the one or more pre-requisite characteristics (The payment system can analyze the transaction history of the merchant system and transaction history with the user.  The payment system can analyze the previous transactions between the user and the merchant.  The payment system can determine the frequency and values of the transactions. The payment system can determine if the total number of transactions in a given period of time exceed a configured threshold.  See at least [0018]-[0019]. See also [0064]-[0067] and FIG. 3, steps 305-315.  If the number of transactions and the value of the transactions meet or exceed the thresholds, the merchant can be identified as an automatic payment candidate.  See at least [0023].  If the merchant meets any of the criteria to be an automatic payment candidate, the merchant is identified by the payment system as an automatic payment candidate. The payment system can communicate an instruction to the payment application that the merchant is a candidate.  See at least [0028].  If the merchant is an automatic payment recipient, the user may transact with the merchant without requiring one or more levels of authorization for the transaction.  See at least [0031].  One or more levels of authorization include, for example, requirement to enter personal identification number.  See at least [0055].  See also [0056]-[0057], disclosing bypassing the PIN requirement if the merchant 
From the teaching of Ainslie, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Schwartz by determining the characteristic of the user, using the technique taught by Ainslie, in order to reduce the number of steps needed to be completed by the user in repeated transactions (see Ainslie at least at [0003]-[0004]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz in view of Ainslie, and in further view of US 20090106148 A1 (“Prada”).
Regarding claim 19, the combination of Schwartz and Ainslie discloses the limitations of claim 14, as discussed above.  Schwartz does not expressly disclose the one or more authentication waiver rules comprise a rule that specifies a minimum balance or credit limit, and wherein to apply the one or more authentication waiver rules, the instructions further program the processor to: determine whether a balance or credit limit of the transferor payment account satisfies the minimum balance or credit limit.

However Prada discloses the one or more authentication waiver rules comprise a rule that specifies a minimum balance or credit limit, and wherein to apply the one or more authentication waiver rules, the instructions further program the processor to: determine whether a balance or credit limit of the transferor payment account satisfies the minimum balance or credit limit (the complexity of the authentication may change with the type and/or amount of the transaction. For example, authentication may waived or simple requirements may 
From the teaching of Prada, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transaction authorization process of Schwartz to include determining whether a balance or credit limit of the transferor payment account satisfies the minimum balance or credit limit, as taught by Prada, in order to provide cheaper and better financial services (see Prada at least at [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10339549 B1 (“Ramalingam”) discloses techniques for providing friction-free transactions using geolocation and user identifiers.  Out of all the merchants participating in the system the user may select some subset of those merchants as trusted merchants. In some implementations, whenever a user conducts a transaction with a merchant the user may be asked if he or she wishes to add that merchant to the list of trusted merchants. This status as a trusted merchant may be part of the user information. The status as a trusted merchant may enable the merchant to engage in transactions with the user via the user's mobile device. The status as a trusted merchant may also decrease the amount of interaction required from the user to complete electronic transaction using the mobile device as compared with other merchants that are not included on the trusted merchant list. Within the list of trusted merchants different merchants may be given different trust levels by the user. For example, transactions with the most trusted merchants may be completed automatically merely by the user (and the mobile device) entering a location of the merchant. For other merchants with whom the user does not desire such use of “zero-click” transactions, the user may indicate a lower level of trust that requires some minimal interaction between the user and the mobile device in order to complete a transaction. This may be thought of as a “one-click” interaction, although the specific interaction may be something other than a “click.” For other merchants that the user associates with an even lower level of trust, the user may require more than one click such as entry of a password and login before the mobile device is enabled to complete a transaction with the merchant.
US 20140183258 A1 (“DiMuro”) discloses an embodiment in which the cardholder may set a "whitelist" of merchants, geographical areas, dates of card use, times of card use, 
WO 2018098699 A1 (“Guoqing”) discloses a server receiving a transaction request message, sent by a first terminal, of a user card waiting to carry out a transaction; determining that the PIN verification of the user card waiting to carry out a transaction fails, and judging whether a first message of a second terminal is received, wherein the first message is a PIN-free request message or a transaction response message; and if the first message of the second terminal is received, allowing the user card waiting to carry out a transaction to carry out a transaction according to the first message of the second terminal. It can be seen therefrom that in the present application, where a server determines that the PIN verification of a user card waiting to carry out a transaction fails, the server can execute a PIN-free transaction for the user card waiting to carry out a transaction according to a first message of a second terminal, so that when the user uses the user card to carry out a transaction, even if a correct PIN fails to be input, the transaction can also be completed, the memory burden on the user for memorizing the PIN is prevented, and the PIN is effectively prevented from being peeped and stolen.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694